         Case 2:20-cv-00761-JAM-KJN Document 3 Filed 04/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JESSE WOODS,                                        No. 2:20–cv–761–JAM–KJN (PS)

12                       Plaintiff,                      ORDER GRANTING IFP REQUEST AND
                                                         DIRECTING SERVICE
13            v.
                                                         (ECF No. 2)
14   SEDGWICK CLAIMS MANAGEMENT
     SERVICES, et al.,
15
                         Defendants.
16

17            Plaintiff, who proceeds in this action without counsel, has requested leave to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)1 Plaintiff’s application in support of

19   his request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

20   Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21            The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

23   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

24   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

25   an immune defendant.

26   ///

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                    1
     Case 2:20-cv-00761-JAM-KJN Document 3 Filed 04/23/20 Page 2 of 3

 1          In this case, plaintiff raises personal injury claims against defendants, and asserts diversity

 2   jurisdiction. (See generally ECF No. 1.) Based on the limited record before the court, the court

 3   cannot conclude that plaintiff’s action is frivolous, that the complaint fails to state a claim upon

 4   which relief can be granted, or that plaintiff seeks monetary relief from an immune defendant.

 5   The court reserves decision as to plaintiff’s claims until the record is sufficiently developed, and

 6   this order does not preclude defendant from challenging plaintiff’s complaint through a timely

 7   motion pursuant to Federal Rule of Civil Procedure 12 or other appropriate method of challenging

 8   plaintiff’s pleading. Accordingly, the court orders service of the complaint on defendant.

 9          For the foregoing reasons, IT IS HEREBY ORDERED that:

10          1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;

11          2.      Service of the complaint is appropriate for defendants named in the Complaint;

12          3.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

13                  Rule of Civil Procedure 4;

14          4.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, this

15                  court’s scheduling order, and the forms providing notice of the magistrate judge’s

16                  availability to exercise jurisdiction for all purposes;

17          5.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

18                  a. One completed summons;

19                  b. One completed USM-285 form for each defendant to be served;

20                  c. A copy of the complaint for each defendant to be served, with an extra copy
21                      for the U.S. Marshal; and

22                  d. A copy of this court’s scheduling order and related documents for each

23                      defendant to be served.

24          6.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

25                  filed, with all information needed by the U.S. Marshal to effectuate service of

26                  process, and shall, within 10 days thereafter, file a statement with the court that
27                  such documents have been submitted to the U.S. Marshal;

28          7.      The U.S. Marshal shall serve process, with copies of this court’s scheduling order
                                                       2
      Case 2:20-cv-00761-JAM-KJN Document 3 Filed 04/23/20 Page 3 of 3

 1                   and related documents, within 90 days of receipt of the required information from

 2                   plaintiff, without prepayment of costs;

 3              8.   If defendant waives service, the defendant is required to return the signed waiver

 4                   to the U.S. Marshal. The filing of an answer or a responsive motion does not

 5                   relieve defendant of this requirement, and the failure to return the signed waiver

 6                   may subject defendant to an order to pay the costs of service by the U.S. Marshal;

 7                   and

 8              9.   Failure to comply with this order may result in any appropriate sanctions,

 9                   including monetary sanctions and/or dismissal of the action pursuant to Federal

10                   Rule of Civil Procedure 41(b).

11   Dated: April 23, 2020

12

13

14
     wood.761
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
